DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The reply filed 04 February 2022 has been entered.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments, see the 2nd paragraph of p. 1 of the reply filed 04 February 2022 regarding the objection to claim 12 set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the replacement claim set is believed to render the objection moot.
However, the structures in the claim set in the file history remain difficult to read.

Applicant's arguments, see the first paragraph of p. 2 through the 3rd paragraph of p. 3 of the reply filed 04 February 2022 regarding (i) the rejection of claims 1-2, 6-11, and 13-19 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0236272 A1) (hereafter “Park”) in view of Kondakova et al. (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2009/0288707 A1) (hereafter “Lee”) set forth in the last Office action; (ii) the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0236272 A1) (hereafter “Kim”) in view of Kondakova et al. (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2009/0288707 A1) (hereafter “Lee”), and further in view of Kim ‘710 (US 2002/0149710 A1) set forth in the last Office action; (iii) the rejection of claims 1-11 and 13 under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2013-0092939 A—machine translation relied upon) (hereafter “Choi”) in view of Heil et al. (US 2008/0303003 A1) (hereafter “Heil”), and as evidenced by Park et al. (US 2015/0236272 A1) (hereafter “Park”) set forth in the last Office action; and (iv) the rejection of claims 1-2 and 5-13 under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2013-0092939 A—machine translation relied upon) (hereafter “Choi”) in view of Kawamura et al. (US 2011/0042660 A1) (hereafter “Kawamura”), and as evidenced by Park et al. (US 2015/0236272 A1) (hereafter “Park”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the specification contains a showing of unexpected results commensurate in scope with the claimed invention, showing nonobviousness over the cited references. Applicant argues that therefore the rejections should be withdrawn.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
With respect to the arguments presented in the 2nd and 3rd paragraphs of p. 2 of the reply filed 04 February 2022, no experimental or objective evidence is provided in the cited sections. Therefore, on their own, the arguments in these two paragraphs are not persuasive.
However, the assertions in the cited sections in the 2nd and 3rd paragraphs of p. 2 of the reply filed 04 February 2022 will be evaluated in combination with the experimental evidence discussed in the 4th paragraph of p. 2 through the 2nd paragraph of p. 3 of the reply filed 04 February 2022.

With respect to the rejections of claims the rejection of claims 1-2, 6-11, and 13-19 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0236272 A1) (hereafter “Park”) in view of Kondakova et al. (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2009/0288707 A1) (hereafter “Lee”) set forth in the last Office action; (ii) the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0236272 A1) (hereafter “Kim”) in view of Kondakova et al. (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2009/0288707 A1) (hereafter “Lee”), and further in view of Kim ‘710 (US 2002/0149710 A1) set forth in the last Office action it is not clear that the results are unexpected or commensurate in scope with the claimed invention.
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
Both of the cited hosts in the rejection are different than the tested hosts in Examples 1 to 8 of the instant specification. The anthracene derivative host of the cited references—host having the structure of the instant Formula 1—has differing substituent patterns, including a heterocyclic group, compared to the anthracene derivative host materials of Examples 1 to 8 of the instant specification. The host having the structure of the instant Formula 2 of the cited references has a differing substituent pattern, including an aryl group on both pyrrole rings and an amine substituent on one of these aryl groups, compared to the host materials having the structure of the instant Formula 2 of Examples 1 to 8 of the instant specification. No explanation has been provided about why the differences are not significant. Therefore it is not clear that the results are unexpected.
Only two host materials having the structure of the instant Formula 1 and two host materials having the structure of the instant Formula 2 were tested in Examples 1 to 8 of the instant specification. The instant Formulas 1 and 2 represent a broad genus of compounds. The tested host materials are not representative of the entire scope of the instant Formulas 1 and 2. This is illustrated by the host materials of the cited references being different from the host materials of the instant Examples 1 to 8. Therefore it does not appear that the results are commensurate in scope with the current claims.
Therefore, for at least these reasons, the arguments are not persuasive.

With respect to the rejection of claims 1-11 and 13 under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2013-0092939 A—machine translation relied upon) (hereafter “Choi”) in view of Heil et al. (US 2008/0303003 A1) (hereafter “Heil”), and as evidenced by Park et al. (US 2015/0236272 A1) (hereafter “Park”) set forth in the last Office action it is not clear that the results are unexpected or commensurate in scope with the claimed invention.
The cited host in the rejection having the structure of the instant Formula 1 is different than the tested hosts in Examples 1 to 8 of the instant specification. The anthracene derivative host of the cited references—host having the structure of the instant Formula 1—has differing substituent patterns, including a silyl groups, compared to the anthracene derivative host materials of Examples 1 to 8 of the instant specification. Additionally, the cited references allow for fluorescent light-emitting dopants, while Examples 1 to 8 of the instant specification test only phosphorescent dopants. No explanation has been provided about why the differences are not significant. Therefore it is not clear that the results are unexpected.
Only two host materials having the structure of the instant Formula 1 were tested in Examples 1 to 8 of the instant specification. The instant Formula 1 represents a broad genus of compounds. The tested host materials are not representative of the entire scope of the instant Formula 1. This is illustrated by the host material having the structure of the instant Formula 1 of the cited references being different from the host materials of the instant Examples 1 to 8. Furthermore, the current claims allow for either fluorescent of phosphorescent light-emitting dopants. The instant Examples 1 to 8 only test phosphorescent light-emitting dopants. It is not clear that similar results to those observed would be found for devices using fluorescent light-emitting dopants—which are optionally used in the devices of the cited references. Therefore it does not appear that the results are commensurate in scope with the current claims.
Therefore, for at least these reasons, the arguments are not persuasive.

With respect to the rejection of claims 1-2 and 5-13 under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2013-0092939 A—machine translation relied upon) (hereafter “Choi”) in view of Kawamura et al. (US 2011/0042660 A1) (hereafter “Kawamura”), and as evidenced by Park et al. (US 2015/0236272 A1) (hereafter “Park”) set forth in the last Office action it is not clear that the results are unexpected or commensurate in scope with the claimed invention.
The cited references allow for fluorescent light-emitting dopants, while Examples 1 to 8 of the instant specification test only phosphorescent dopants. No explanation has been provided about why the differences are not significant. Therefore it is not clear that the results are unexpected.
The current claims allow for either fluorescent of phosphorescent light-emitting dopants. The instant Examples 1 to 8 only test phosphorescent light-emitting dopants. It is not clear that similar results to those observed would be found for devices using fluorescent light-emitting dopants—which are optionally used in the devices of the cited references. Therefore it does not appear that the results are commensurate in scope with the current claims.
Therefore, for at least these reasons, the arguments are not persuasive.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Many of the compounds recited in claim 12 are difficult to read. For example, Compounds 1-15, 1-16, 1-17, 1-21, 1-22, 1-23, 1-30, 1-31, 1-32, 2-7, 2-13 to 2-16, 2-33 to 2-36, 8-6 to 8-9, and 8-28 are difficult to read.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0236272 A1) (hereafter “Park”) in view of Kondakova et al. (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2009/0288707 A1) (hereafter “Lee”).
Regarding claims 1-2, 6-11, 13-15, and 17-19: Park discloses an organic light emitting device comprising a first electrode that is an anode, a second electrode facing the first electrode that is a cathode, and an organic layer between the first electrode and the second electrode {paragraphs [0058]-[0060], [0064], [0570]-[0572] and [0575] and Table 1: Example 12}.
The organic layer comprises an emission layer, a hole transport region between the first electrode and the emission layer, and an electron transport region between the emission layer and the second electrode {paragraphs [0058]-[0060], [0064], [0570]-[0572] and [0575] and Table 1: Example 12}.
The hole transport region comprises a hole injection layer and a hole transport layer, wherein the hole injection layer comprises m-MTDATA which is an amine-based compound {paragraphs [0058]-[0060], [0064], [0570]-[0572] and [0575] and Table 1: Example 12}.
The electron transport region comprises a hole blocking layer, an electron transport layer, and an electron injection layer, wherein the electron transport layer comprises Alq3, which is a material comprising a metal {paragraphs [0058]-[0060], [0064], [0570]-[0572] and [0575] and Table 1: Example 12}.
The emission layer comprises the compound shown below in addition to Ir(ppy)3 as a phosphorescent dopant {(paragraphs [0058]-[0060], [0064], [0570]-[0572] and [0575] and Table 1: Example 12—description of the device), (p. 49, Compound Inv192)}.
[AltContent: textbox (Compound Inv192 of Park)]
    PNG
    media_image1.png
    820
    904
    media_image1.png
    Greyscale


The emission layer emits green light having a maximum emission wavelength of 521 nm {paragraphs [0570]-[0572] and [0575] and Table 1: Example 12}.
Park does not teach that the emission layer comprises an additional host material.
Kondakova discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
Park teaches that the Compounds of Park (including Compound Inv192 are hole transporting materials {(paragraph [0052]: Compound Inv192 is a compound having the structure of Formula 1 of Park.), (paragraph [0009]: The compounds of the disclosure of Park are compounds having the structure of Formula 1 of Park.), (abstract and paragraphs [0007], [0039], [0044]-[0045], and [0577]: The compounds of the disclosure of Park have hole transport properties.)}.
The second host is an electron transporting host material {paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.}.
Kondakova teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Park by using an emission layer comprising two host materials, based on the teaching of Kondakova. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova.
Park as modified by Kondakova does not exemplify a device comprising a host material having the structure of the instant Formula 1.
Lee teaches compounds that can be used as phosphorescent host materials for organic light emitting devices {paragraphs [0014], [0018], [0058], [0067], [0104]}.
The compound shown below is an exemplification of the compounds of Lee {paragraphs [0037], [0106]-[0112]}.

    PNG
    media_image2.png
    845
    618
    media_image2.png
    Greyscale


The compounds of the disclosure of Lee are electron transporting compounds {paragraphs [0014], [0018], and [0057]}.
When used as the host material for a phosphorescent dopant, the compounds of Lee provide devices having low operation voltage {paragraphs [0067] and [0104]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Park as modified by Kondakova by using the host material of Lee shown above as the electron transporting host material, based on the teaching of Lee. The motivation for doing so would have been to use a compound known to be useful in constructing devices that have low driving voltage. Furthermore, the modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 16: Park as modified by Kondakova and Lee teaches all of the features with respect to claim 1, as outlined above. 
Park as modified by Kondakova and Lee does not exemplify that the content of the electron transporting host is greater than the hole transporting host.
However, Kondakova teaches that the optimum concentration of the hole transporting co-host(s) may be determined by experimentation {paragraph [0289]}.
Thus, Park as modified by Kondakova and Lee teaches the claimed invention except for that the content of the electron transporting host is greater than the hole transporting host. It should be noted that the relative amounts of the electron and hole transporting hosts are result effective variables as described by Kondakova above. As described above, Kondakova teaches that the optimum concentration of the hole transporting co-host(s) may be determined by experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the emission layer such that the content of the electron transporting host is greater than the hole transporting host since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the properties of the emission layer, as described by Kondakova.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0236272 A1) (hereafter “Kim”) in view of Kondakova et al. (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2009/0288707 A1) (hereafter “Lee”) as applied to claim 1 above, and further in view of Kim ‘710 (US 2002/0149710 A1).
Regarding claim 20: Park as modified by Kondakova and Lee teaches all of the features with respect to claim 1, as outlined above.
Park as modified by Kondakova and Lee does not teach an electronic apparatus comprising the device of Park and a thin film transistor, wherein the first electrode of the organic light emitting device of Park is electrically coupled to a source electrode or a drain electrode of the thin film transistor.
Kim ‘710 teaches flat panel display comprising organic light-emitting devices as the light-emitting elements {Figs. 3L and 4 as described in paragraphs [0056]-[0060]}. 
The first electrode of the organic light-emitting device is electrically connected to a source electrode or a drain electrode of a thin-film transistor {Figs. 3L and 4 as described in paragraph [0059]: Element 265 is the drain electrode and is in electrical contact with the electrode of the organic light-emitting device, Element 310.}. 
Kim ‘710 sought to provide a flat panel display produced using reduced mask processes, increasing manufacturing yield {abstract, paragraph [0019], and [0059]}. 
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the organic light emitting device taught by Park as modified by Kondakova and Lee by using the device as part of a flat panel display having the flat panel display architecture of Kim ‘710, based on the teachings of Kim ‘710. The motivation for doing so would have been to provide a flat panel display produced using reduced mask processes, increasing manufacturing yield, as taught by Kim ‘710.

Claims 1-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2013-0092939 A—machine translation relied upon) (hereafter “Choi”) in view of Heil et al. (US 2008/0303003 A1) (hereafter “Heil”), and as evidenced by Park et al. (US 2015/0236272 A1) (hereafter “Park”).
Regarding claims 1-11, and 13: Choi discloses the compound shown below {(p. 39, 8th paragraph: The compounds of the disclosure have the structure of formula (1) or formula (2) of Choi.), (p. 40, final paragraph: The compounds having the structure of formula (1) or formula (2) can be represented by one of formulas (3) to (12).), (p. 41, 2nd paragraph: The compounds having the structure of one of formulas (3) to (12) are exemplified by the compounds on pp. 41-57 (Compounds 1-1 to 12-25).), (p. 42, Compound 2-1}.

    PNG
    media_image3.png
    713
    525
    media_image3.png
    Greyscale

Choi does not disclose a device comprising Choi’s Compound 2-1 as the material of a hole transporting layer.
However, Choi teaches an organic light emitting device comprising a first electrode that is an anode, a second electrode facing the first electrode that is a cathode, and an organic layer between the first electrode and the second electrode {Figure 1—see p. 102 of the Korean language document—as explained in the 11th paragraph of p. 70 through the 4th paragraph of p. 71 of the machine translation.}.
Choi teaches that, in sequential ascending order, the device of Figure 1 of Choi comprises a substrate, a first electrode that is an anode, a hole injection layer, a hole transport layer, an emissive layer, an electron injection layer, an electron transport layer, and a 2nd electrode that is a cathode {Figure 1—see p. 102 of the Korean language document—as explained in the 11th paragraph of p. 70 through the 4th paragraph of p. 71 of the machine translation.}.
Choi teaches that the compounds of Choi (such as compound 2-1) can be used as the material of the hole transport layer {p. 71, 4th paragraph}.
Park teaches that pyrrolocarbazole compounds are compounds that can be used as the material of the hole transport layer of an organic light emitting devices {(paragraph [0009]: The compounds of the disclosure of Park are compounds having the structure of Formula 1 of Park.), (abstract and paragraphs [0007], [0039], [0044]-[0045], and [0577]: The compounds of the disclosure of Park have hole transport properties.), (paragraph [0052]: Exemplified compounds having the structure of Formula 1 of Park which are pyrrolocarbazole compounds.), (paragraphs [0007], [0039], [0044], and [0057]: The pyrrolocarbazole compounds of Park can be used in the hole transport layer.)}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 2-1 of Choi by using it as the material of the hole transport layer of the device structure of Choi described above, based on the teaching of Choi. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Choi does not teach that the device taught by Choi comprises a compound having the structure of the instant Formula 1.
Choi teaches that light emitting layers advantageously use a host/dopant system to improve efficiency {p. 39, 5th paragraph}.
Choi teaches that the light emitting layer of the devices taught by Choi can comprise a fluorescent emitting dopant {15th and 16th paragraphs of p. 71}.
Heil teaches compounds for use as host materials for fluorescent light emitting dopants in the light emitting layer of an organic light emitting device {paragraphs [0008], [0048]-[0049]: The compounds having the structure of formula 1 are useful as host materials of fluorescent emitters.}.
Heil exemplifies the compound shown below {(paragraph [0045]: The compounds having the structure of formula (1) are exemplified by Compounds (A1) to (A68).), (p. 5, Compound (A2)), (Table 2, Examples 19-20)}.

    PNG
    media_image4.png
    469
    969
    media_image4.png
    Greyscale

Heil teaches that the host materials of the disclosure of Heil have high thermal stability and high redox stability and provide devices with high efficiency {paragraphs [0009] and [0093]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device taught by Choi by using the compound of Heil shown above as the host material of the light emitting layer, based on the teaching of Heil. The motivation for doing so would have been to use a host material known to have high thermal stability and high redox stability and provide devices with high efficiency, as taught by Heil. Furthermore, the modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Claims 1-2 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2013-0092939 A—machine translation relied upon) (hereafter “Choi”) in view of Kawamura et al. (US 2011/0042660 A1) (hereafter “Kawamura”), and as evidenced by Park et al. (US 2015/0236272 A1) (hereafter “Park”).
Regarding claims 1-2 and 5-13: Choi discloses the compound shown below {(p. 39, 8th paragraph: The compounds of the disclosure have the structure of formula (1) or formula (2) of Choi.), (p. 40, final paragraph: The compounds having the structure of formula (1) or formula (2) can be represented by one of formulas (3) to (12).), (p. 41, 2nd paragraph: The compounds having the structure of one of formulas (3) to (12) are exemplified by the compounds on pp. 41-57 (Compounds 1-1 to 12-25).), (p. 42, Compound 2-1}.

    PNG
    media_image3.png
    713
    525
    media_image3.png
    Greyscale

Choi does not disclose a device comprising Choi’s Compound 2-1 as the material of a hole transporting layer.
However, Choi teaches an organic light emitting device comprising a first electrode that is an anode, a second electrode facing the first electrode that is a cathode, and an organic layer between the first electrode and the second electrode {Figure 1—see p. 102 of the Korean language document—as explained in the 11th paragraph of p. 70 through the 4th paragraph of p. 71 of the machine translation.}.
Choi teaches that, in sequential ascending order, the device of Figure 1 of Choi comprises a substrate, a first electrode that is an anode, a hole injection layer, a hole transport layer, an emissive layer, an electron injection layer, an electron transport layer, and a 2nd electrode that is a cathode {Figure 1—see p. 102 of the Korean language document—as explained in the 11th paragraph of p. 70 through the 4th paragraph of p. 71 of the machine translation.}.
Choi teaches that the compounds of Choi (such as compound 2-1) can be used as the material of the hole transport layer {p. 71, 4th paragraph}.
Park teaches that pyrrolocarbazole compounds are compounds that can be used as the material of the hole transport layer of an organic light emitting devices {(paragraph [0009]: The compounds of the disclosure of Park are compounds having the structure of Formula 1 of Park.), (abstract and paragraphs [0007], [0039], [0044]-[0045], and [0577]: The compounds of the disclosure of Park have hole transport properties.), (paragraph [0052]: Exemplified compounds having the structure of Formula 1 of Park which are pyrrolocarbazole compounds.), (paragraphs [0007], [0039], [0044], and [0057]: The pyrrolocarbazole compounds of Park can be used in the hole transport layer.)}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 2-1 of Choi by using it as the material of the hole transport layer of the device structure of Choi described above, based on the teaching of Choi. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Choi does not teach that the device taught by Choi comprises a compound having the structure of the instant Formula 1.
Choi teaches that light emitting layers advantageously use a host/dopant system to improve efficiency {p. 39, 5th paragraph}.
Choi teaches that the light emitting layer of the devices taught by Choi can comprise a fluorescent emitting dopant {15th and 16th paragraphs of p. 71}.
Kawamura teaches combinations of hosts and fluorescent dopants for use in the light emitting layer of an organic light emitting device {paragraphs [0011]-[0014], [0018]-[0020], [0029]-[0031]; the Examples of Tables 1-3 described in paragraphs [0156]-[0159]}.
Kawamura exemplifies the compound shown below as an anthracene host material, which is used in combination with a pyrene dopant of the disclosure of Kawamura {(paragraph [0056]: The anthracene derivative is exemplified by Compounds EM1-1 to EM1-140.), (p. 13, Compound EM1-11), (Examples 1-4, 1-38, 1-72, 1-106, and 1-140 as described in paragraphs [0156]-[0159])}.

    PNG
    media_image5.png
    543
    1195
    media_image5.png
    Greyscale

Kawamura teaches that the combination of host materials and dopant materials of the disclosure of Kawamura enable devices with high efficiency and long lifetime {paragraphs [0011], [0016], [0018], and [0110]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device taught by Choi by using the compound of Kawamura shown above as the host material of the light emitting layer in combination with a pyrene fluorescent dopant of Kawamura, based on the teaching of Heil. The motivation for doing so would have been to use a combination of a host material and dopant material known to provide devices with high efficiency and long lifetime, as taught by Kawamura. Furthermore, the modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786